UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 95-5731

JONATHAN BAGWELL,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Richard B. Kellam, Senior District Judge.
(CR-95-91)

Submitted: July 9, 1996

Decided: July 19, 1996

Before MURNAGHAN and ERVIN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Gordon Widenhouse, Assistant Federal Public Defender, Raleigh,
North Carolina, for Appellant. Helen F. Fahey, United States Attor-
ney, Robert J. Krask, Assistant United States Attorney, Norfolk, Vir-
ginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Jonathan Bagwell appeals from the district court's order revoking
his supervised release and imposing a seven-month prison sentence.
Bagwell contends that the revocation was not supported by sufficient
evidence and that the restitution order in the underlying judgment was
illegal. We affirm.

I.

A jury convicted Bagwell of three counts of bank fraud and three
counts of making false statements to financial institutions. The United
States District Court for the District of Connecticut sentenced Bag-
well to a total of five years in prison on five counts. On the last count,
the court sentenced Bagwell to twenty-one months imprisonment to
be followed by a three-year term of supervised release and ordered
him to pay restitution in the amount of $37,372.48, with payments to
be made at the discretion of the U.S. Probation Office. The court also
imposed a special condition of supervised release, which provided
that Bagwell "shall not have any bank accounts, money market
accounts, etc., or engage in any financial transaction over $500[,] or
engage in any real estate or business transactions, or handle other peo-
ple's money without prior knowledge and preapproval of the U.S.
Probation Office." (J.A. at 22). Bagwell did not appeal his convic-
tions.

After serving his prison sentence, Bagwell was released in 1992,
and jurisdiction over the supervised release portion of his sentence
was transferred to the Eastern District of Virginia. In 1995, the proba-
tion officer filed a petition for revocation of Bagwell's supervised
release.

At the revocation hearing, Bagwell and the Government stipulated
to five violations of Bagwell's supervised release conditions--failing

                     2
to make restitution payments of at least $50 a month as directed by
the probation officer, travelling outside the district without the proba-
tion officer's permission, failing to submit timely monthly supervi-
sion reports, failing to answer truthfully the probation officer's
questions, and engaging in financial transactions over $500 without
the probation officer's prior approval. Bagwell had entered a lease
that required him to pay $50,400 in rent over a three-year period.
Based on these violations, the court revoked Bagwell's supervised
release and sentenced him to seven months in prison. This appeal fol-
lowed.

II.

Bagwell first claims that there was insufficient evidence to support
the revocation of his supervised release. He contends that the special
supervised release condition that prohibited him from engaging in
financial transactions over $500 without the probation officer's prior
approval did not provide sufficiently clear and specific guidance as to
what conduct would violate the condition, as required by 18 U.S.C.A.
§ 3583(f) (West 1985 & Supp. 1996). Because Bagwell did not raise
this argument in the district court, we review the court's interpretation
of the special condition only for plain error. See United States v.
Olano, 507 U.S. 725, 732-35 (1993). We find no plain error here.
Even if the special condition imposing the $500 limitation did not sat-
isfy § 3583(f), Bagwell admitted that he had violated four other con-
ditions of his supervised release.

Bagwell next challenges the district court's order of restitution in
the underlying judgment by claiming that the district court could not
base the revocation of supervised release on an illegal condition. Spe-
cifically, Bagwell claims that when the district court ordered restitu-
tion in 1992, it delegated the authority to establish a payment
schedule to the probation officer in violation of United States v.
Johnson, 48 F.3d 806, 809 (4th Cir. 1995). We find that this claim is
not properly before this court.

An unappealed sentence or a sentence upheld on appeal is pre-
sumed valid until vacated under 28 U.S.C. § 2255 (1988), as amended
by Act of Apr. 24, 1996, 28 U.S.C.S. § 2255 (Law. Co-op. Advance
Sheet June 1996), the exclusive remedy for challenging the validity

                     3
of a sentence. United States v. Almand, 992 F.2d 316, 317-18 (11th
Cir. 1993). Bagwell did not attempt to commence an action under
§ 2255 for relief from his sentence based on the alleged improper res-
titution order. Rather, through counsel, he raised his contentions on
appeal from the revocation of supervised release after stipulating to
the violation before the district court. Bagwell therefore improperly
raised his claim in this court in the first instance. But even if Bag-
well's claim could be construed as a § 2255 motion, we are without
jurisdiction to act on his claim because the § 2255 motion could only
be brought in the United States District Court for the District of Con-
necticut, the court which imposed sentence. See Braden v. 30th Judi-
cial Circuit Court, 410 U.S. 484, 497 (1973).

III.

Accordingly, because there is no plain error in the district court's
revocation of Bagwell's supervised release and because his challenge
to the underlying restitution order is not properly before us, we affirm
the district court's order. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    4